EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert W. Diehl on May 24, 2022.
Claim 1 of the application has been amended as follows:
1.  A method for protecting an exterior display for a portable device, the method comprising:
applying an amount of an adhesive composition having a viscosity in the range of from 1 to 500 cps directly onto only an initial portion of an exterior display area of the portable device so as not to actively disperse the adhesive composition, wherein the amount of the adhesive composition is sufficient to permit spreading to the entire exterior display area 
loading a glass film member onto the exterior display area of the portable device by initially positioning the glass film member at an angle in the range of from about 5° to about 30° relative to a flat area of the exterior display area, wherein the glass film member comprises:
a glass layer, including a flat area portion and a curved area portion;
a base layer including a polymer film disposed below the glass laver to expose an edge area on a lower surface of the glass layer;
an adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to one another; and
an adhesive enhancing pattern having protrusions and grooves positioned there between and formed on a lower surface of the base layer;
lowering the glass film member onto the exterior display area to actively disperse and flow the adhesive composition between the display and the glass film member as a result of a force created by the weight of the glass film member only to thereby cover the entire exterior display with the adhesive composition without leaking to an area outside the exterior display; and
curing the adhesive composition by exposing the adhesive composition to UV light.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to VanNorden.  VanNorden discloses a method for protecting an exterior display on a portable device (Abstract of VanNorden, method of optical bonding two substrates; [0055] of VanNorden, first substrate may be glass display of electronic device and second substrate may be protective transparent sheet of glass) comprising the steps of: applying an amount of an adhesive composition onto only an initial portion of an exterior display area of the portable device so as not to actively disperse the adhesive composition ([0090] of VanNorden, dispensing a fill material #5 across a surface of first substrate #10; [0055] of VanNorden, fill material may be optically clear adhesive; [0067] of VanNorden, fill material can be dispensed to cover a “large majority” of first substrate and therefore does not cover entire surface of first substrate; portion of first substrate covered by fill material is an initial portion; FIG. 20A, [0079] of VanNorden, dispensed material not actively dispersed until second substrate lowered onto first substrate), wherein the amount of the adhesive composition is sufficient to permit spreading to the entire exterior display area and the initial portion is sufficiently small relative to the entire exterior display area to prevent leaking of the adhesive composition to an area outside the exterior display ([0079] of VanNorden, lowering of second substrate onto first substrate results in adhesive spreading across surface of first substrate and may avoid overflow); loading a glass film member onto the exterior display area of the portable device to disperse and flow the adhesive composition between the display and the glass film member ([0090] of VanNorden, controllably lowering second substrate #20 onto first substrate until second substrate is bonded to first substrate; [0079] of VanNorden, controllably lowering second substrate forces fill material #5 to flow across surface; flowing fill material necessarily dispersed); lowering the glass film member onto the exterior display area to actively disperse and flow the adhesive composition between the display and the glass film member to thereby cover the entire exterior display with the adhesive composition ([0079] of VanNorden, controllably lowering second substrate forces fill material #5 to flow across surface; flowing fill material necessarily spread over surface) without leaking to an area outside the exterior display ([0079] of VanNorden, first substrate lowered to avoid overflow of fill material); and curing the adhesive composition by exposing the adhesive composition to UV light ([0055] of VanNorden, fill material #5 clear adhesive that cures under UV light).  While Probst provides motivation to apply the adhesive directly onto a display area of the portable device, Dymax provides motivation to use an adhesive having a viscosity of 1-500 cps and VanNorden provides motivation to load the glass film at an initial angle of 5-30 ° (see rejection of claim 1 in the previous Office Action), none of the references of record teach or reasonably suggest a method as recited in claim 1 wherein the glass film member comprises: a base layer including a polymer film disposed below the glass laver to expose an edge area on a lower surface of the glass layer; an adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to one another; and an adhesive enhancing pattern having protrusions and grooves positioned there between and formed on a lower surface of the base layer.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1 is deemed non-obvious.
Claim 4 depends from claim 1 and is therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746